Citation Nr: 0938230	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tarsal tunnel syndrome 
of the right foot as secondary to service-connected type II 
diabetes mellitus and atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1986 
to March 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law 
Judge at a May 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in August 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The case is once again before 
the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in August 2008 with instructions to the AOJ to obtain VA 
treatment records prior to January 2005 and records of all 
treatment at any time at the Northampton VAMC.  The Board 
notes that only West Haven VAMC treatment records as of 
October 2006 have been obtained; there has been no attempt to 
obtain treatment records prior to January 2005 or any records 
from the Northampton VAMC.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.


Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA record for 
treatment for the Veteran's tarsal 
tunnel syndrome.  Specifically, records 
related to the Veteran's treatment at 
any time at the Northampton VAMC and 
any other treatment prior to January 
2005 must be associated with the claims 
file.  Efforts to obtain these records 
must be documented for the record and 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2008).

2.	If, after the newly obtained records 
are associated with the claims file, it 
is determined that an amended medical 
opinion is warranted, return the 
Veteran's claims folder to the 
physician who conducted the January 
2009 VA examination, if possible, for a 
review of the expanded record.  After 
such review has been accomplished, the 
examiner is requested to provide an 
amended opinion as to whether the 
Veteran's tarsal tunnel syndrome of the 
right foot is proximately due to, or 
has been aggravated beyond its normal 
progression by, his service-connected 
diabetes mellitus.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




